Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shashua et al. (U.S. Patent Publication No. 2017/0010618).
Regarding claim 1, Shashua et al. teaches A path tracking method for a mobile vehicle, comprising: obtaining a current location and a current traveling direction of the mobile vehicle, and determining a traveling path along which the mobile vehicle travels to a destination based on the current location and the current traveling direction; (Par. 0036; See "In some embodiments, a system for autonomously navigating a vehicle along a road segment may include at least one processor programmed to: receive from an image capture device at least one image representative of an environment of the vehicle; analyze the at least one image to identify at least one recognized landmark; determine a current location of the vehicle relative to a predetermined road model trajectory associated with the road segment based, at least in part, on a predetermined location of the recognized landmark; and determine an autonomous steering action for the vehicle based on a direction of the predetermined road model trajectory at the determined current location of the vehicle relative to the predetermined road model trajectory.") simplifying the mobile vehicle into a differential model, establishing a forward objective function of the differential model in the traveling path, and obtaining an optimal solution of the forward objective function; (Par. 0037; See "In some embodiments of the system, the recognized landmark may and controlling a speed of the mobile vehicle corresponding to the differential model by using the optimal solution as an optimal differential control variable, until the mobile vehicle reaches the destination. (Par. 0096; See "In some embodiments, a system for calibrating an indicator of speed of an autonomous vehicle may include at least one processor programmed to: receive from a camera a plurality of images representative of an environment of the vehicle; analyze the plurality of images to identify at least two recognized landmarks; determine, based on known locations of the two recognized landmarks, a value indicative of a distance between the at least two recognized landmarks; determine, based on an output of at least one sensor associated with the autonomous vehicle, a measured distance between the at least two landmarks; and determine a correction factor for the at least one sensor base on a comparison of the value indicative of the distance between the at least to recognized landmarks and the measured distance between the at least two landmarks" & Pars. 0500-0501; See "During the mapping phase, when communication bandwidth between the mapping vehicles and central server is limited, the vehicles may send FPs to the server at a high frequency when the presence of FPs or other semantic landmarks in the map ( such as road signs and lane 
Regarding claim 2, Shashua et al. teaches The path tracking method for a mobile vehicle according to claim 1, wherein the simplifying the mobile vehicle into a differential model comprises: obtaining a speed value of a driving wheel of the mobile vehicle; (Par. 0036; See "In some embodiments, a system for autonomously navigating a vehicle along a road segment may include at least one processor programmed to: receive from an image capture device at least one image representative of an environment of the vehicle; analyze the at least one image to identify at least one recognized landmark; determine a current location of the vehicle relative to a predetermined road model trajectory associated with the road segment based, at least in part, on a predetermined location of the recognized landmark; and determine an autonomous steering action for the vehicle based on a direction of the predetermined road model trajectory at the determined current location of the vehicle relative to the predetermined road model trajectory." & Par. 0559; See "The system may use the ego speed from either the wheels sensor (e.g., a speed sensor), or from the Global Navigation Satellite System (GNSS) system. In the first option, the system may learn a calibration factor per vehicle, to cancel inter-vehicles variability.")) calculating a location and a traveling direction of the mobile vehicle at a next time instant based on the current location, the current traveling direction and the speed value of the driving wheel; (Par. 0051; See "In some embodiments of the vehicle, the predetermined road model trajectory may include a three-dimensional polynomial representation of a target trajectory along the road segment. The two or more landmarks may include three and calculating a lateral deviation and a traveling direction deviation of the mobile vehicle at the next time instant based on the current location and the location of the mobile vehicle at the next time instant. (Par. 0102; See "In some embodiments, a system for determining a lane assignment for an autonomous vehicle along a road segment may include at least one processor programmed to: receive from a camera at least one image representative of an environment of the vehicle; analyze the at least one image to identify at least one recognized landmark; determine an indicator of a lateral offset distance between the vehicle and the at least one recognized landmark; and determine a lane assignment of the vehicle along the road segment based on the indicator of the lateral offset distance between the vehicle and the at least one recognized landmark." & Par. 0109; See "In some embodiments of the system, the at least one recognized landmark may include at least one of a traffic sign, an arrow marking, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign, a reflector, a landmark 
Regarding claim 4, Shashua et al. teaches The path tracking method for a mobile vehicle according to claim 1, wherein controlling the mobile vehicle corresponding to the differential model by using the optimal solution as an optimal differential control variable comprises: calculating a rotational speed of a driving wheel of the mobile vehicle based on the obtained optimal differential control variable according to following kinematic model, to control traveling and steering of the mobile vehicle: [rotational speed of driving wheel equation] (Par. 0559; See "The system may use the ego speed from either the wheels sensor (e.g., a speed sensor), or from the Global Navigation Satellite System (GNSS) system. In the first option, the system may learn a calibration factor per vehicle, to cancel inter-vehicles variability." & Par. 0707; See "Process 4300 may also include a step 4312 of adjusting steering system 240 based on first ANR. Processing unit 110 may be configured to execute instructions stored in navigational response module 408 to trigger firstANR by, for example, turning the steering wheel of vehicle 200 to achieve a rotation of angle l. Processing unit 110 may also execute instructions stored in navigational response module 408 to control throttling system 220 and/or braking system 230 to appropriately control a speed of vehicle 200 to help ensure that heading direction 4240 of vehicle 200 may wherein a rotational speed of a left driving wheel Wl and a rotational speed of a right driving wheel Wr are obtained respectively according to equation of: [left/right wheel speed equations] wherein kredu is a motor deceleration ratio, and D is a diameter of the wheel. (Par. 0477; See "FIG. 19 is a flowchart showing an example process 1900 performed by a navigation system of a vehicle. Process 1900 may be performed by processor 1715 included in navigation system 1700. Process 1900 may include receiving, from a camera, at least one environmental image associated with the vehicle (step 1905). For example, processor 1715 may receive, from camera 122, at least one environmental image associated with vehicle 1205. Camera 122 may capture one or more images of the environment surrounding vehicle 1205 as vehicle 1205 travels along road segment 1200. Process 1900 may include analyzing the at least one environmental image to determine navigation information related to the vehicle (step 1910). For example, processor 1715 may analyze the environmental images received from camera 122 to determine navigation information, such as a trajectory of travel along road segment 1200. Processor 1715 may determine the trajectory of travel of vehicle 1205 based on camera ego motions ( e.g., three dimensional translation and/or three dimensional rotational motions) sensed by, e.g., the analysis of the images." The equations used within claim 4 are basic equations to calculate rotational wheel speed which are well known within the art. The wheel speed sensor in Shashua et al. is more than capable of measuring the rotational wheel speeds of the vehicle.)
Allowable Subject Matter
Claim 3  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
12/04/2021
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661